Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          Jan 30 2014, 6:18 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                     ATTORNEY FOR APPELLEE:

JOEL M. SCHUMM                                              CHADWICK C. DURAN
Indianapolis, Indiana                                       Office of Regional Counsel
                                                            U.S. Department of Veterans Affairs
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE CIVIL                          )
COMMITMENT OF T.K.,                                 )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )   No. 49A02-1310-MH-878
                                                    )
DEPARTMENT OF VETERANS AFFAIRS,                     )
RICHARD L. ROUDEBUSH VA MEDICAL                     )
CENTER,                                             )
                                                    )
       Appellee-Petitioner.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Gerald S. Zore, Judge
                              Cause No. 49D08-9906-MH-582


                                         January 30, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                      Case Summary

       T.K. was involuntarily committed to the VA Medical Center. He now appeals.

       We affirm.

                                           Issues

       T.K. raises two issues for our review, which we restate as:

       I.     Whether there is sufficient evidence to support T.K.’s involuntary
              commitment; and

       II.    Whether the trial court abused its discretion by relying on hearsay as
              substantive evidence.

                              Facts and Procedural History

       In 1996, T.K. was diagnosed with severe depression with psychotic features and the

potential for schizophrenia. He has more recently been diagnosed with chronic paranoid

schizophrenia and a paranoid personality disorder. He was involuntarily committed to

Community Hospital for a year in 2012, and he voluntarily committed himself to the VA

Medical Center for one month in 2013. T.K. was discharged from the VA Medical Center in

February 2013 with instructions to receive monthly injections of a long-acting anti-psychotic

medication, but he failed to return for them.

       On October 9, 2013, the VA Medical Center filed an Application for Emergency

Detention of a Mentally Ill and Dangerous Person after T.K. placed flyers on cars in the

parking lot of a mental health center. The flyers detailed the alleged criminal history of his

ex-wife’s current husband. T.K. then went into the center and screamed at staff members,

who were so fearful that T.K. would retaliate against them in a violent manner that a


                                                2
psychiatrist at the center asked to be informed if T.K. was discharged so the center could take

security precautions.    The application also alleged that T.K. was delusional, angry,

disorganized, and believed he was being conspired against, and that he had threatened to kill

his ex-wife’s husband and children. Dr. David Wagner, who filed an emergency statement in

support of the application, stated that T.K. was known to him for his “violent paranoid

delusional threats.” Appellant’s App. p. 16.

        T.K. was detained that evening and examined by Dr. Joseph Bishara on October 15,

2013.     Dr. Bishara’s physician’s statement provides that T.K. continued to exhibit

threatening or inappropriately aggressive behavior, which caused others to fear for their

personal safety. In addition, the physician noted that T.K. “endorse[d] paranoia of the

government, of Catholics, of medical personnel, of pharmaceutical companies, and of

psychiatrists trying to hurt him.” Appellant’s App. p. 20.

        At the October 18, 2013 hearing on the application, Dr. Bishara testified that T.K.

accused a wide range of both people and institutions, such as his ex-wife, her husband,

members of the VA Medical Center, and members of other healthcare teams, of targeting him

for the purpose of causing him harm. He therefore felt justified in pursuing these people and

exhibiting aggressive and threatening behavior towards them. Dr. Bishara further testified

that there are “multiple aggressive disrupt[ive] behaviors listed in [T.K.’s] healthcare

record,” and that T.K. lacked any insight into his mental illness and did not follow through

with medications that would improve the symptoms of his mental illness. Tr. p. 13. Dr.

Bishara also testified over the objection of T.K.’s counsel that T.K.’s son, Z.K., told him that


                                               3
T.K. had ammunitions expertise from his time as a military engineer and that T.K. had a

Facebook posting referencing a specific type of explosive.

       T.K. testified that he is disabled with hearing loss from working with explosives in the

military. He also testified that his Facebook page mentions a Claymore explosive and

explained that this reference to an explosive was actually a poem that he wrote while

incarcerated. T.K. further explained that he selected the term Claymore explosive because it

rhymed with the next sentence in the poem.

       Following the hearing, the trial court concluded that T.K. was both dangerous to

others and gravely disabled and issued an Order of Commitment involuntarily committing

T.K. to the VA Medical Center “until discharged or until the Court terminates the

commitment.” Appellant’s App. p. 13.

                                         Sufficiency

       T.K. first argues that there is insufficient evidence to support his involuntary

commitment. When reviewing a challenge to the sufficiency of the evidence with respect to

commitment proceedings, we will only look to the evidence most favorable to the trial

court’s decision and all reasonable inferences to be drawn therefrom. Golub v. Giles, 814

N.E.2d 1034, 1038 (Ind. Ct. App. 2004), trans. denied. In reviewing the evidence supporting

the judgment, we may neither reweigh the evidence nor judge the credibility of the witnesses.

Id. Where the evidence is in conflict, we are bound to view only that evidence that is most

favorable to the trial court’s judgment. Id. If the trial court’s commitment order represents a

conclusion that a reasonable person could have drawn, we will affirm the order even if other


                                              4
reasonable conclusions are possible. Id.

       A trial court may order the commitment of an individual if a petitioner proves by clear

and convincing evidence that the individual is 1) mentally ill and 2) either dangerous or

gravely disabled. Ind.Code § 12-26-7-5. T.K. does not challenge the trial court’s finding

that he suffers from a mental illness, namely chronic paranoid schizophrenia. Rather, he

argues that the trial court erred in finding that he is both dangerous and gravely disabled. In

order to carry its burden of proof, the petitioner is not required to prove that the individual is

both dangerous and gravely disabled. C.J. v. Health and Hospital Corporation of Marion

County, 842 N.E.2d 407, 409 (Ind. Ct. App. 2006). We therefore need only address whether

the evidence in this case was sufficient to support the trial court’s finding that T.K. is

dangerous.

       Indiana Code section 12-7-2-53 defines dangerous as “a condition in which an

individual as a result of mental illness presents a substantial risk that the individual will harm

the individual or others.” Dangerousness must be shown by clear and convincing evidence

indicating that the behavior used as an index of a person’s dangerousness would not occur

but for the person’s mental illness. Commitment of M.M. v. Clarian Health Partners, 826

N.E.2d 90, 97 (Ind. Ct. App. 2005), trans. denied. Importantly, a trial court is not required to

wait until harm has nearly or actually occurred before determining that an individual poses a

substantial risk of harm to others. Matter of Commitment of Gerke, 696 N.E.2d 416, 421

(Ind. Ct. App. 1998) (holding that a commitment premised upon a trial court’s prediction of

dangerous future behavior, without prior evidence of the predicted conduct, was valid and


                                                5
observing “[t]he old adage of ‘the dog gets one bite’ does not, and should not, apply in the

context of commitment proceedings, despite the severe restrictions on liberty imposed by

commitment to a mental facility.”)

       Here, our review of the evidence reveals that T.K. has a long history of mental illness

with a current diagnosis of chronic paranoid schizophrenia and a paranoid personality

disorder. This petition for involuntary commitment does not stem from an isolated incident.

In 2012, T.K. was involuntarily committed at Community Hospital for one year. In 2013, he

so scared staff members at a local mental health center that they asked to be notified if he

was released so they could take security precautions. He believed that medical professionals

and his ex-wife are targeting him so he felt justified in exhibiting aggressive and threatening

behavior towards them. He has threatened to kill his ex-wife. He also lacked any insight into

his illness and did not follow through with recommendations for medication that would help

with its symptoms.

       The VA Medical Center provided clear and convincing evidence that T.K. is

dangerous as the result of his mental illness. This evidence supports T.K.’s involuntary

commitment.

                                          Evidence

       T.K. also argues that the “trial court erred in admitting and relying on hearsay as

substantive evidence when a testifying doctor recounted statements the Respondent’s son had

told him.” Appellant’s Br. p. 5. Specifically, T.K. refers to his son’s testimony that T.K. had

some ammunitions expertise from his time as a military engineer and that T.K. had a


                                              6
Facebook posting referencing a specific type of explosive.

       The admission of evidence is a determination entrusted to the discretion of the trial

court. Adkins v. State, 703 N.E.2d 182, 186 (Ind. Ct. app. 1998). We will reverse a trial

court’s decision only when the court’s action is clearly against the logic and effect of the

facts and circumstances before the court. Id.

       Although a physician in a civil commitment hearing may consider inadmissible

hearsay in formulating his expert opinion regarding a patient’s mental condition, hearsay

cannot serve as substantive evidence to support an involuntary commitment. Commitment of

M.M. v. Clarian Health Partners, 826 N.E.2d 90, 95 (Ind. Ct. App. 2005), trans. denied.

However, any error in the consideration of such evidence as substantive evidence is harmless

if there was other admissible evidence to support the commitment order. Id. Here, assuming

that the trial court relied on hearsay as substantive evidence, we have found other admissible

evidence to support the commitment order. Under these circumstances, any error in the

admission of the evidence was harmless. See id.

                                        Conclusion

       There is sufficient evidence to support T.K.’s involuntary commitment, and any error

in the admission of hearsay evidence was harmless.

       Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.




                                              7